UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 99-4061

WILLIAM EUGENE YOUNG, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
Samuel G. Wilson, Chief District Judge.
(CR-98-5-R)

Submitted: August 19, 1999

Decided: September 2, 1999

Before WIDENER and KING, Circuit Judges,
and PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Thomas E. Wray, Salem, Virginia, for Appellant. Robert P. Crouch,
Jr., United States Attorney, Sharon Burnham, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

William Eugene Young, Jr., pled guilty to two counts of possession
of a stolen vehicle that crossed state lines, see 18 U.S.C. § 2313
(1994), and received a sentence of fifty-one months imprisonment. In
sentencing Young, the district court departed upward pursuant to U.S.
Sentencing Guidelines Manual § 4A1.3, p.s. (1998). Young appeals
his sentence, alleging that the district court abused its discretion in
departing upward. We affirm.

Young failed to appear for his originally scheduled sentencing
hearing. When he was apprehended four months later, Young was in
possession of sixty-five counterfeit $20 bills. Young said he had
stolen the counterfeit money from a vehicle in a used car lot. When
Young was eventually sentenced, the district court followed the pro-
bation officer's suggestion to consider an upward departure pursuant
to § 4A1.3 because of the serious nature of the convictions underlying
a number of uncounted sentences. Young had accumulated seventeen
criminal history points, twelve of which were counted under USSG
§ 4A1.1(c). Because a maximum of four points may be counted under
subsection (c), Young's total, including points added under subsec-
tions (d) and (e), was twelve criminal history points. This score
placed him in criminal history category V. With an offense level of
thirteen, his guideline range was 30-37 months.

At the sentencing hearing, the district court decided that a depar-
ture was justified. The court found that six of the uncounted sentences
were for offenses involving assaults, verbal threats, or brandishing a
firearm, while two more were for felonious fraudulent conduct. The
court structured the departure by considering the eight uncounted
criminal history points. The court also decided that Young's conduct
while a fugitive was worthy of another three criminal history points.
The court determined that Young had an effective criminal history
score of twenty points. Finding that thirteen points would place
Young in category VI, and that a departure to offense level fourteen
would be inadequate, the court increased Young's offense level to fif-
teen to account for the additional criminal history points. See United
States v. Cash, 983 F.2d 558, 561 n.6 (4th Cir. 1992) (approving

                    2
depature above category VI by increase in offense level). The new
guideline range was 41-51 months. The court imposed a sentence of
51 months. We review the district court's decision to depart for abuse
of discretion. See Koon v. United States, 518 U.S. 81, 100 (1996);
United States v. Rybicki, 96 F.3d 754, 756-57 (4th Cir. 1996).

On appeal, Young argues that his criminal conduct was adequately
accounted for principally because his failure to appear resulted in an
increase for obstruction of justice and a lost opportunity for a reduc-
tion based on acceptance of responsibility. However, neither factor
addressed the seriousness of his past criminal conduct. Young also
argues that the court erred in considering old convictions in deciding
to depart. In fact, all the sentences counted in Young's criminal his-
tory or considered for departure purposes were imposed less than ten
years prior to Young's commencement of the instant offense. None
were beyond the time period. See USSG § 4A1.1(c), comment. (n.3);
USSG § 4A1.2(e)(2). On this record, we find that the district court did
not abuse its discretion in departing upward by two levels.

We therefore affirm the conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    3